Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Having noted that none of the statements of rejection mentioned either of claims 14 and 17 as being among the claims deemed unpatentable over the prior art of record, Applicant amended claim 11 to narrow the scope of the variable R6.  Another permutation of R5, N(R8)(R9) has been removed.  Whie O’ Lenick (‘340) is indeed now invalidated, the Examiner made the determination that at least some embodiments of claims 11+ were unpatentable over Lin as the broader teachings had seemingly been ignored in favor of a few exemplifications.  The Examiner sincerely regrets Applicant had not been afforded the opportunity to address these matters in the previous stage of prosecution.
Claim Rejections - 35 USC § 112
Claims 11, 13, 15-21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In the previous Office communication, the Examiner offered the following analysis:
“The polymers of claims 1 and 11 are indicated as being terminated by substituents Rx and Ry wherein each of these contains a residue –OR6, -NHR7, -N(R8)(R9). The variables R6-R9 are alkyl, alkenyl, or heteroalkyl (which seems to be intended to designated an alkyl for which one or more carbon atoms are replaced with a heteroatom as characterized in [0038] of the associated pre-grant publication).  Subsequently, claim 1 states that said variables R6-R9 may be optionally substituted with any of the chemical moieties disclosed in connection with Rz and may include such varied residues as alkyl groups and –NH2 groups.  The Examiner wonders though how a practitioner of their invention is to differentiate between an unsubstituted alkyl group R6 and an alkyl-substituted alkyl group (or, for that matter, a heteroalkyl group-substituted (hetero)alkyl residue.  Also, the groups R6-R9 ostensibly may contain multiple moieties RZ.  Consider a polysiloxane terminated with the following:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Would this conform with the description of claim 1 as being an alkyl group having an aryl substituent where the aryl group, in turn, has a NO2 bound thereto since the definition of Rz says only that the aryl is C6-C14 but says nothing of the permitted presence of functional groups bound to the aryl group?  The Examiner might surmise that a broadest reasonable interpretation of the claim language would conclude that such a terminal group is, in fact, encompassed within the scope of the claims but it is difficult to ascertain the full scope of the claims given the manner in which R5 has been defined.

Rather than commenting so that the issue(s) raised were clarified, Applicant simply amended claim in order to remove the unclear subject matter while not doing anything to resolve this same concern in claim 11.  (To be clear, claim 11 defines a variable R7 that may contain substituents Rx.  The issues are the same as previously articulated of the variables R6 to R9 and Rz in claim 1.)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 now stipulates that R6 is an oxyalkyl which, for the purpose of evaluating the instant invention, simply signifies that the alkyl group comprises an oxygen-containing residue since no other definition appears to be offered.  Claim 13, by contrast, limits R6 to a hydrocarbon devoid of oxygen atoms.  The same is true of claim 23.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 13, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al., U.S. Patent Application Publication No. 2008/0063879.
Applicants are encouraged to review the teachings at [0017-0021,0066], Example 1, and Table 1.  In those passages are disclosed amide-functional siloxanes where the amide groups may be pendant to a linear polysiloxane copolymer backbone [0019] containing repeating units correlating with units (II) and (III) of claim 11.  See the description of the variable R2 and the accompanying description of prior art variables R3, R4, and R5.  Prior art variable R2 [0018] correlates with claimed variables R3/R4 in those instances where they symbolize a substituent (CH2)nC(=O)-R5 and R5 is –NHR7 and prior art variable R1 is anticipatory of R1 through R4 where they connote a hydrocarbyl group [0017].
Claims 13, 15, and 16 are rejected because they further limit an embodiment of the instant invention that did not represent the Examiner’s grounds for rejection.  That is to say, the rejection is predicated on the reference having taught polysiloxanes bearing pendant amide groups whereas claims 13 and 15 limits the ester-functional permutations. 
As for claim 19, the second polymer depicted in the right column at the top of page 2 is comprised entirely of units conforming either with formula (II) or formula (III).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., U.S. Patent Application Publication No. 2008/0063879.
Paragraph [0020] defines the numerical ranges that the variable “n” and “p” symbolize  Given their endpoints, the ratio of these may be from 100:1 to 5:1 which encompasses the different ratios recited in claim 20.  
Allowable Subject Matter
Claims 1, 4, and 22 are allowable.  Claims 18 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  

Insofar as new rejections have been formulated over the Lin disclosure, this Office action will not be made final.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 13, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765